Citation Nr: 0126281	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchild, B. C. V., may be recognized 
as the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In an April 2000 administrative 
decision, the RO determined that B. C. V. may not be 
recognized as the veteran's adopted child for VA purposes.  
At the same time, the RO determined that D.V. could be 
recognized as the veteran's adopted child for VA purposes.  
The veteran has perfected an appeal with the denial of 
recognition of B. C. V. as his adopted child.


FINDINGS OF FACT

1.  The veteran is the grandfather of B. C. V.  

2.  Pursuant to a court order of the Republic of the 
Philippines, the veteran and his spouse adopted B. C. V. on 
March 1, 1999.  

3.  B. C. V. is receiving more than one half of his support 
from the veteran.  

4.  The evidence is evenly divided as to whether B. C. V. is 
in the veteran's custody or whether custody is shared with 
the child's natural mother.

5.  B. C. V. does not reside with the veteran.  


CONCLUSION OF LAW

B. C. V. may not be recognized as the veteran's adopted child 
for VA purposes.  38 U.S.C.A. §§ 101(4), 1115, 5107 (West  
1991); 38 C.F.R. § 3.57(e) (2001); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001)  
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A birth certificate shows that B. C. V. was born in June 
1983.  The record indicates that the veteran and his spouse 
adopted B. C. V. pursuant to a court order of the Republic of 
the Philippines on March 1, 1999.  The child was under the 
age of 18 at the time of his adoption.  

In January 2000, the veteran provided sworn testimony before 
a VA representative.  The veteran reported that he had 
adopted B. C. V. but the child continued to live with his 
natural mother, S. B. V., in a house located 10 meters away 
in the same compound as the veteran's.  The veteran testified 
to the fact that B. C. V. was at his house every day, only 
going home at night to his natural mother's house.  The 
veteran reported that he jointly shared the exercise of 
parental control over B. C. V. with the child's natural 
mother S. B. V.  When the child was in the veteran's house, 
he would exercise control, when the child went home, S. B. V. 
would exercise the control.  The veteran attested to the fact 
that he provided for all of B. C. V.'s needs.  The transcript 
which included the above referenced information was annotated 
by the veteran's spouse indicating that she had read the 
transcript, understood it and affirmed the information 
included therein.  

A March 2000 Report of Field Examination has been associated 
with the claims file.  A search of school records revealed 
that the veteran was listed as B. C. V.'s guardian and one of 
his teachers reported that the veteran had been attending to 
the child's schooling.  An interview with S. B. V. was 
referenced as indicating that the veteran and his spouse were 
the ones supporting B. C. V.'s needs but that the child 
continued to stay in her house.  She stressed that despite B. 
C. V.'s continued stay with her in her house, she had already 
relinquished her parental rights and obligations over to the 
veteran and his spouse.  Interviews with people who lived 
near the veteran indicated that B. C. V. was continuously 
residing with his natural mother, S. B. V.

Criteria

The law states that a child who is adopted under foreign law 
by a veteran may be recognized as a child of the veteran for 
purposes of additional compensation only if four conditions 
are met.  See 38 U.S.C.A. § 101(4)(B) (West 1991).  
Specifically, 38 U.S.C.A. § 101(4)(B) provides, in pertinent 
part:

(i) a person residing outside any of the States shall not be 
considered to be a legally adopted child of a veteran during 
the lifetime of the veteran . . . unless such person:

(I) was less than eighteen years of age at the time of 
adoption;

(II) is receiving one-half or more of such person's annual 
support from such veteran;

(III) is not in the custody of such person's natural parent, 
unless such natural parent is such veteran's spouse; and 

(IV) is residing with such veteran . . .  except for periods 
during which such person is residing apart from such veteran 
. . . for purposes of full-time attendance at an educational 
institution or during which such person or such veteran . . . 
is confined in a hospital, nursing home, other health-care 
facility, or other institution. 

Id. at (B)(i)(I) - (IV); see 38 C.F.R. § 3.57(e)(2).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App.  
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA,  
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  The record shows that the veteran was notified in 
the April 2000 decision of the reasons and bases for the 
denial of his claim.  He was further notified of this 
information in the May 2000 statement of the case.  The Board 
concludes that the discussions in the April 2000 decision, as 
well as in the statement of the case, which were both sent to 
the veteran, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claim properly.  A VA field investigation was 
conducted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540,  
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been  
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran contends that the adoption of the veteran's 
grandchild, B. C. V., should be recognized for VA purposes.  
He has asserted that he exercises all parental authority over 
the child. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
recognition of the veteran's grandchild, B. C. V., as his 
adopted child for VA purposes.  First, the clear language of 
the statute follows that all four requirements must be met, 
otherwise a child adopted will not be considered a legally 
adopted child of a veteran for VA purposes.  See 38 U.S.C.A. 
§ 101(B)(4); 38 C.F.R. § 3.57(e).  Here, there is no dispute 
that the veteran is supporting B. C. V. nor is there any 
dispute as to the fact that the child was adopted prior to 
the age of 18.  The problem, however, is that B. C. V. is not 
residing with the veteran.  The veteran, his spouse and S. B. 
V., B. C. V.'s natural mother, all attested to the fact that 
the child went to S. B. V.'s house every night.  

As stated above, one of the requirements for recognition as a 
legally adopted child of a veteran is that the child is 
residing with the veteran (with the exception of certain 
situations not present here).  See 38 U.S.C.A. § 101(B)(4); 
38 C.F.R. § 3.57(e).  The uncontroverted evidence of record 
shows that B. C. V. goes home to his natural mother every 
night.  The Board finds the preponderance of the evidence is 
against a finding that B. C. V. resides with the veteran.  

The Board notes there is conflicting evidence as to whether 
S. B. V. has given up custody of B. C. V.  While the veteran 
testified that he shared parental control of the child with 
S. B. V., S. B. V. testified that she had already 
relinquished her parental rights and obligations.  The 
veteran's spouse affirmed the veteran's testimony, including 
the testimony regarding parental control of B. C. V.  One of 
the child's teachers testified that the veteran was 
personally attending to school problems of B. C. V.  The 
natural mother was not mentioned.  The Board finds this 
evidence is evenly balanced as to whether B. C. V. is in the 
veteran's custody.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  The 
child, B. C. V., resides with S. B. V., his natural mother, 
and thus, the conditions to establish recognition as a child 
of the veteran for VA purposes have not been met.  38 
U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e). 


ORDER

Recognition of the veteran's grandchild, B. C. V. , as the 
veteran's adopted child for VA purposes is denied 

		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

